ORDER This matter having come before this Court after completion of disciplinary proceedings conducted pursuant to NMSA 1978, Rules Governing Discipline, Rule 13(d) (Orig.Pamp. and Cum.Supp.1981), wherein Attorney Frederick A. Smith (Smith) was found to have violated NMSA 1978, Code of Professional Responsibility, Disciplinary Rules 1-102(A)(3), 1-102(A)(4) and 1-102(A)(6) (Repl.Pamp.1982) by virtue of his having been convicted on June 26, 1981, of the federal crime of Making False Statements in an Application for a Passport in violation of 18 U.S.C. Section 1542 (1982), see 96 N.M. 691, 634 P.2d 1243, and after completion of othér disciplinary proceedings wherein Smith was found to have violated NMSA 1978, Code of Professional Responsibility, Disciplinary Rules 6-101(A)(3) and 2-106(A) (Repl.Pamp.1982) by virtue of his having neglected legal matters entrusted to him by a number of clients after having charged excessive fees to the clients, and this Court having reviewed all transcripts and the recommendations of the Hearing Committee and the Disciplinary Board, and there being no issues unique to this case which need to be addressed by this Court in an opinion; IT IS HEREBY ORDERED that Smith be disbarred. The costs of this action in the amount of $540.51 are hereby assessed against Smith. This Order is to be published in the State Bar of New Mexico News and Views and in the New Mexico Reports. IT IS SO ORDERED. WILLIAM R. FEDERICI, Chief Justice, DAN SOSA, Jr., Senior Justice, WILLIAM RIORDAN, Justice, HARRY E. STOWERS, Jr., Justice, MARY C. WALTERS, Justice.